Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record further teaches: (Partial features shown, see claims for full details)
a) The load tracking circuitry to detect occurrence of the loss- of-atomicity condition when a coherency snoop request specifying a snoop address corresponding to the address of the earlier processed load operation is detected between processing of the earlier processed load operation and processing of the later processed load operation. (See amended Claim 1 and similarly amended claim 21);
b) The load tracking circuitry is to maintain as the tracking information a tracking structure comprising one or more tracking entries, each tracking entry specifying: an instruction identifier associated with a processed load operation; an address of the processed load operation; and a hazard indication indicative of whether a hazard condition has been detected for the processed load operation. (See amended claim 3)
Applicant’s response on 11/24/2021 has been fully considered and persuasive. Claim 2 has been canceled by applicant in the same response. The previous minor claim objection(s) has been corrected by applicant.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182